                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


BAY STATE MILLING COMPANY and
ARISTA CEREAL TECHNOLOGIES PTY
LIMITED                                                CA No.

               Plaintiffs,
                                                       JURY TRIAL DEMANDED
v.

ARCADIA BIOSCIENCES, INC.,

               Defendant.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Bay State Milling Company (“BSM or “Bay State Milling”) and Arista Cereal

Technologies Pty Limited (“Arista”) (collectively, “Plaintiffs”), by their undersigned counsel, for

their Complaint against Defendant Arcadia Biosciences, Inc. (“Arcadia” or “Defendant”), allege

as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil action for patent infringement under the patent laws of the United

States, 35 U.S.C. § 271 et seq. by Plaintiffs against Defendant for infringement of U.S. Patents

Nos. 7,667,114 (the “’114 Patent”), 7,700,139 (the “’139 Patent”), 8,115,087 (the “’087 Patent”),

8,501,262 (the “’262 Patent”), 9,060,533 (the “’533 Patent) and 9,585,413 (the “’413 Patent”)

(collectively, the “Arista Patents” or “patents-in-suit”).

       2.      Arista is the legal owner of the patents-in-suit, which were duly and legally issued

by the United States Patent and Trademark Office (“USPTO”), directed to high amylose wheat,

wheat grain and methods of using the same. BSM is the exclusive licensee of the patents-in-suit.



                                                  1
       3.      Defendant has infringed and will continue to infringe, one or more claims of the

patents-in-suit at least by making, using, importing, selling and offering to sell its high amylose

“GoodWheat™” product. Plaintiffs seek both injunctive relief and monetary damages.

                                        THE PARTIES

       4.      BSM is a corporation organized and existing under the laws of the State of

Minnesota, with its principal place of business of 100 Congress Street, Quincy, Massachusetts

02619. BSM is a family-owned company that provides high-quality flour and grain products,

including high amylose wheat.

       5.      Arista is an Australian joint-venture company with a principal place of business at

5 Julius Avenue, North Ryde NSW 2113, Australia.            Arista is an industry leader in the

development and commercialization of high amylose wheat for direct consumer health benefits.

       6.      Upon information and belief, Arcadia is a corporation organized and existing

under the laws of the State of Delaware, with its principal place of business at 202 Cousteau

Place, Suite 105, Davis, California 95618.

                                JURISDICTION AND VENUE

       7.      This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 271 et seq. This Court has subject matter jurisdiction over actions for

patent infringement under 28 U.S.C. §§ 1331 and 1332.

       8.      This Court further has jurisdiction pursuant to diversity of citizenship principles

as the parties are from different states and the amount in controversy in this action exceeds

$75,000.




                                                2
       9.      The Court has personal jurisdiction over Arcadia because Arcadia has

purposefully availed itself of the privileges of conducting business in the State of Delaware by

seeking the protection and benefits of the laws of the State of Delaware.

       10.     Venue is proper in this District pursuant to 28 U.S.C. §§1391 and 1400(b).

                                    BACKGROUND FACTS

       Arista and Bay State Milling

       11.     Arista is the owner of numerous U.S. patents drawn to high amylose wheat, wheat

grain and methods of using the same.

       12.     Bay State Milling is a family-owned company with a strategic intent to support

the growth of the next generation of grain-based foods in North America by providing the

leading array of plant-based ingredients. Since 1899, BSM has provided exceptional quality flour

and grain products.

       13.     In June 2017, Bay State Milling launched HealthSense™ high fiber wheat flour,

which meets the US FDA definition of category 1, intrinsic and intact fiber.

       Dietary Fiber

       14.     Dietary fiber is the ingestible portion of dietary carbohydrates and related

substances that reach the colon. Dietary fiber is found mainly in fruits, vegetables, whole grains

and legumes.      Studies show that diets high in fiber bring about several physiological

consequences, including: (i) regularity; (ii) improved gastrointestinal health; (iii) reduced risk of

developing some cancers, such as colorectal cancer; (iv) improved glucose tolerance and insulin

response; (v) reduced hyperlipidaemia, hypertension, and other coronary heart disease risk

factors, and; (vi) increased satiety and improved weight management.




                                                 3
       15.     There are three types of dietary fibers in foodstuffs: (i) insoluble fiber (cellulose,

hemicellulose) that is largely inert metabolically, absorbing water throughout the digestive

system and easing defecation; (ii) soluble fiber (beta-glucans, pectin, gums, inulin) that can be

fermented in the colon into physiologically active byproducts; and (iii) resistant starch.

       16.     Wheat grain contains three major components – the germ, bran and endosperm.

The germ is the smallest of these major components and contains the embryo that ultimately

becomes a new plant. The bran is the hard, protective coating of the wheat grain. The endosperm

is the largest component of the wheat grain, accounting for approximately 83% of the wheat

grain weight. It also contains the vast majority of the wheat grain starch. This starch serves as a

source of nutrition for a developing plant embryo and contains two components: amylose and

amylopectin. Typically, about 25% of total starch is amylose, while about 75% total starch is

amylopectin, on a weight/weight (“w/w”) basis.

       17.     Amylopectin molecules are large, branched polymers of glucose, which are more

easily digested and absorbed than amylose. Eating foods rich in amylopectin can lead to spikes

in blood sugar, insulin and cholesterol levels.

       18.     Amylose is made of long, linear chains of glucose units which resist digestion in

the small intestine and are instead digested in the large intestine. There, it is fermented and

provides fuel for the resident bacteria and encourages a healthy intestinal microflora. Starch that

is high in amylose, therefore, is referred to as a type of resistant starch (RS).

       19.     Resistant starch-rich foods help control blood sugar levels, avoid sugar highs and

help in the longer-term regulation of blood glucose.




                                                   4
       The Arista Inventors’ Foundational Research

       20.    Beginning in 2000, inventors of the Arista Patents made foundational discoveries

relating to the wheat genome that became the groundwork for the Arista Patents. The inventors

of the Arista Patents showed that amylose content in wheat is dependent on starch branching

enzyme II (“SBEII”). Wheat has at least two types of SBEII enzymes, starch branching enzyme

IIa (“SBEIIa”) and starch branching enzyme IIb (“SBEIIb”). Production of high amylose wheat

can be accomplished by suppression of the gene encoding SBEIIa either alone or in combination

with suppression of the gene encoding SBEIIb. The resulting wheat grain contains higher

amounts of amylose than in wild-type wheat grain.

       21.    Among the commercially important species of wheat plant are common bread

wheat (Triticum aestivum) and pasta or durum wheat (Triticum turgidum L. var. durum). Both

bread wheat and pasta wheat have polyploid genomes. Polyploid organisms have more than one

complete set of chromosomes in their somatic cells (e.g., non-reproductive cells). A complete

set of chromosome pairs is known as a genome. Bread wheat is a hexaploid organism, which

means it has three complete chromosome sets, i.e., three genomes designated as the A, B, and D

genomes. Pasta wheat is a tetraploid organism, which means it has two complete chromosome

sets, i.e., two genomes designated as the A and B genomes. In both bread wheat and pasta wheat,

each genome contains two of each homologous chromosome.

       22.    Figure 1 (below) provides a simplified schematic showing the genomic

architecture of the seven (7) chromosomes of bread wheat and pasta wheat.




                                              5
                                         Figure 1

      23.    In bread wheat, Genomes A, B, and D are similar, and typically a gene found in a

chromosome pair of one genome (for example, Genome A) is found in the corresponding

chromosome pair of the remaining two genomes. Likewise, in pasta wheat, Genomes A and B

are similar, and typically a gene found in a chromosome pair of one genome is found in the

corresponding chromosome pair in the remaining genome.




                                             6
       24.     As a result of this genome similarity, in bread wheat there are three SBEIIa

(SBEIIa-A, SBEIIa-B and SBEIIa-D) genes and three SBEIIb (SBEIIb-A, SBEIIb-B and SBEIIb-

D) genes, with each homologous chromosome of each chromosome pair encoding a copy of the

gene. This results in six total copies of the SBEIIa gene and six copies of the SBEIIb gene in

bread wheat. Similarly, in pasta wheat, there are two SBEIIa (SBEIIa-A and SBEIIa-B) genes

and two SBEIIb (SBEIIb-A and SBEIIb-B) genes, with each homologous chromosome of each

chromosome pair encoding a copy of the gene. This results in four total copies of both the

SBEIIa and SBEIIb genes in pasta wheat.

       25.     Arista and its predecessors developed high amylose wheat that is used to produce

flour by reducing or eliminating expression of SBEIIa alone or in conjunction with reducing or

eliminating expression of SBEIIb. This flour is high in fiber and can be used in everyday

consumption.

       26.     Arista and BSM partnered to develop high amylose wheat varieties for producing

flour with significantly more fiber than most flour available today. This flour is marketed as

“HealthSense™”.

       The Arista Patents

       27.     Arista is the assignee of several patents relating to wheat with high amounts of

amylose.

       28.     United States Patent No. 7,667,114 (the “’114 Patent”), entitled “Starch

Branching Enzyme,” was duly and legally issued by the USPTO on February 23, 2010, after a

full and fair examination of U.S. Patent Application No. 10/204,347, originally filed as

International Patent Application No. PCT/AU0l/00175 on February 21, 2001, which was

published on August 30, 2001.      Arista owns the ’114 Patent by assignment.      The named



                                               7
inventors on the ’114 Patent are Matthew Morell, Sadequr Rahman and Ahmed Regina. A true

and correct copy of the ’114 Patent is attached as Exhibit 1.

       29.     BSM is the exclusive licensee of the ’114 Patent.

       30.     The ’114 Patent is valid and enforceable. Arcadia does not have a license to

practice the inventions claimed in the ’114 Patent.

       31.     The ’114 Patent describes, for the first time, a starch branching enzyme type II

(SBEII) from wheat, the nucleic acid encoding the enzyme, and constructs comprising the

nucleic acid. The patent also describes a novel method for identification of branching enzyme

type II proteins that is useful for screening wheat germplasm for null or altered alleles of wheat

branching enzyme IIb. These are useful in the production of plants, including wheat grain,

containing high levels of amylose.

       32.     Accordingly, the ’114 Patent also describes, and claims, wheat plants comprising,

inter alia, a null allele of a gene encoding SBEIIb in combination with one or more null alleles

of genes encoding SBEIIa, and such wheat plants in which the grain has an altered amylose-to-

amylopectin ratio.

       33.     United States Patent No. 7,700,139 (the “’139 Patent”), entitled “Method and

Means for Improving Bowel Health,” was duly and legally issued by the USPTO on April 20,

2010, after a full and fair examination of U.S. Patent Application No. 11/324,063, filed on

December 30, 2005, and which was published on September 14, 2006. Arista owns the ’139

Patent by assignment. The named inventors on the ’139 Patent are Anthony Richard Bird, Gulay

Saygat Mann, Sadequr Rahman, Ahmed Regina, Zhongyi Li, David Lloyd Topping and Matthew

Kennedy Morell. A true and correct copy of the ’139 Patent is attached as Exhibit 2.

       34.     BSM is the exclusive licensee of the ’139 Patent.



                                                 8
       35.     The ’139 Patent is valid and enforceable. Arcadia does not have a license to

practice the inventions claimed in the ’139 Patent.

       36.     The ‘139 Patent describes methods for improving indicators of bowel health in

mammals, including humans, by the use of diets including modified wheat, and wheat products

with increased levels of resistant starch or a high relative amylose content that provide for

improved bowel health

       37.     Accordingly, the ’139 Patent describes and claims, inter alia, a method of

delivering an amount of an altered wheat starch in the form of grain, or derived from grain, of a

wheat plant in which the proportion of amylose in the starch of the grain is at least 40% w/w and

the grain comprises a reduced level of SBEIIa enzyme activity and/or protein when compared to

wild-type grain.

       38.     United States Patent No. 8,115,087 (the “’087 Patent”), entitled “Wheat With

Altered Branching Enzyme Activity and Starch and Starch Containing Products Derived

Therefrom,” was duly and legally issued by the USPTO on February 14, 2012, after a full and

fair examination of U.S. Patent Application No. 12/881,040, filed on September 12, 2010, which

was published on March 24, 2011. Arista owns the ’087 Patent by assignment. The named

inventors on the ’087 Patent are Ahmed Regina, Sadequr Rahman, Matthew Kennedy Morell and

Zhongyi Li. A true and correct copy of the ’087 Patent is attached as Exhibit 3.

       39.     BSM is the exclusive licensee of the ’087 Patent.

       40.     The ’087 Patent is valid and enforceable. Arcadia does not have a license to

practice the inventions claimed in the ’087 Patent.

       41.     The ‘087 Patent describes wheat having a reduced SBEIIa activity and optionally

a reduced SBEIIb activity that can produce increased levels of amylose.



                                                9
       42.     Accordingly, the ’087 Patent describes and claims, inter alia, wheat grain having

null mutations of two or three SBEIIa genes that has a reduced level of SBEIIa activity and an

amylose content of at least 30%, 40%, or 50%. The wheat grain may also have reduced levels of

SBEIIb activity.

       43.     United States Patent No. 8,501,262 (the “’262 Patent”), entitled “Method and

Means for Improving Bowel Health,” was duly and legally issued by the USPTO on August 6,

2013, after a full and fair examination of U.S. Patent Application No. 12/799,013, filed on April

16, 2010 as a divisional application based on the disclosure of U.S. Patent Application No.

11/324,063, which issued as the ‘139 Patent, supra. Arista owns the ’262 Patent by assignment.

The named inventors on the ’262 Patent are Anthony Richard Bird, Gulay Saygat Mann, Sadequr

Rahman, Ahmed Regina, Zhongyi Li, David Lloyd Topping and Matthew Kennedy Morell. A

true and correct copy of the ’262 Patent is attached as Exhibit 4.

       44.     BSM is the exclusive licensee of the ’262 Patent.

       45.     The ’262 Patent is valid and enforceable. Arcadia does not have a license to

practice the inventions claimed in the ’262 Patent.

       46.     The ’262 Patent describes and claims, inter alia, a food or beverage, and a process

for making the same, which comprises obtaining wheat grain having a proportion of amylose in

the starch of wheat grain of at least 40% w/w and where the wheat grain has a reduced level of

SBEIIa enzyme activity and/or protein relative to wild-type grain.

       47.     United States Patent No. 9,060,533 (the “’533 Patent”), entitled “High Amylose

Wheat,” was duly and legally issued by the USPTO on June 23, 2015, after a full and fair

examination of U.S. Patent Application No. 13/289,884, filed on November 4, 2011, which was

published on May 10, 2012. Arista owns the ’533 Patent by assignment. The named inventors



                                                10
on the ’533 Patent are Ahmed Regina, Matthew Kennedy Morell, Pierre Georges Louis Berbezy,

Elisabeth Marie-Anne Ida Chanliaud and Bernard Duperrier. A true and correct copy of the ’533

Patent is attached as Exhibit 5.

       48.     BSM is the exclusive licensee of the ’533 Patent.

       49.     The ’533 Patent is valid and enforceable. Arcadia does not have a license to

practice the inventions claimed in the ’533 Patent.

       50.     The ‘533 Patent describes methods of obtaining wheat plants having high amylose

starch content and the use of such plants, and particularly the grain or starch produced by such

plants, in a range of food and non-food products. The wheat plants can have loss of function

mutations in SBEIIa and/or SBEIIb genes, produce high levels of amylose, and have high of

germination rates.

       51.     Accordingly, the ’533 Patent describes and claims, inter alia, Triticum aestivum

wheat grain having an embryo, starch and a reduced level or activity of total SBEII protein in

which 2, 4, or 6 SBEIIb alleles are null alleles, 5 or 6 SBEIIa alleles are null alleles, where the

grain germinates at a rate of between about 70% and 100% of wild-type grain, and where the

starch of the grain has an amylose content of at least 50% w/w.

       52.     United States Patent No. 9,585,413 (the “’413 Patent”), entitled “Food Ingredients

Produced from High Amylose Wheat,” was duly and legally issued by the USPTO on March 7,

2017, after a full and fair examination of U.S. Patent Application No. 13/883,456, which was

filed as International Patent Application No. PCT/AU2011/001426 on November 4, 2011, which

was published on May 10, 2012. Arista owns the ’413 Patent by assignment. The named

inventors on the ’413 Patent are Ahmed Regina, Matthew Kennedy Morell, Pierre Georges Louis




                                                11
Berbezy, Elisabeth Marie-Anne Ada Chanliaud and Bernard Duperrier. A true and correct copy

of the ’413 Patent is attached as Exhibit 6.

       53.     BSM is the exclusive licensee of the ’413 Patent.

       54.     The ’413 Patent is valid and enforceable. Arcadia does not have a license to

practice the inventions claimed in the ’413 Patent.

       55.     The ’413 Patent describes and claims, inter alia, a process for producing food

ingredients, drink ingredients by processing wheat grain having loss of function mutations in its

SBEIIa genes such that the level or activity of total SBEII protein is 2% to 30% of wild-type

wheat grain, and having an amylose content in the starch of at least 60% w/w. It also describes

foods produced from the ingredients which may be used to improve metabolic health, bowel

health and/or cardiovascular health.

       Arcadia’s Infringing Conduct

       56.     Upon information and belief, Arcadia was aware of all the Arista patents-in-suit

on or shortly after their respective dates of issuance.

       57.     Upon information and belief, Arcadia was aware and believed that it did not have

the right to make or use the technology claimed in the Arista Patents and knew that it could not

operate in the high amylose wheat field using technology based on the foundational work of

Arista’s inventors without infringing the Arista Patents.

       58.     Upon information and belief, despite Arcadia’s awareness and knowledge of the

patents-in-suit, Arcadia has conducted, and is continuing to conduct, research and development

of high amylose wheat and flour including by breeding, growing and/or milling grain that

infringes the Arista Patents, to make, use, offer to sell, and sell a commercial product.




                                                  12
          59.   Upon information and belief, at least by 2007, Arcadia scientist Ann Slade was

aware that the group headed by Matthew Morell, a named inventor on each patent-in-suit, had

developed a high amylose line of wheat by suppressing all three copies of either the SBEIIa or

SBEIIb gene, or both. Slade was aware that Morell’s suppression of SBEIIb lead to an increase

from 25.5% amylose to 32.8% w/w of starch in the wheat endosperm. Slade was also aware that

Morell’s suppression of SBEIIa led to an increased amylose content of 74.4%. A true and

correct copy of an excerpt of Slade’s witnessed laboratory notebook detailing this knowledge of

Morell’s work is attached as Exhibit 7. Upon information and belief, Slade and her group began

their research into high amylose wheat based on the information and experiments published by

Morell.

          60.   Arcadia’s filings in the USPTO demonstrate that at least by December 3, 2013,

Arcadia was aware that the Arista inventors had been awarded the ‘114, ‘139, and ‘087 Patents

and that additional applications were pending.

          61.   At least by October 6, 2016, Arista put Arcadia on direct notice of several patents

in the area of high amylose wheat, including the ’114, ’139, ’087, ’262 and ’533 Patents.

          62.   On June 30, 2018, Arista sent Arcadia a letter stating that Arcadia does not have

freedom-to-operate to sell high amylose wheat into the United States market because of the

Arista Patents, and explicitly identified the patents-in-suit.

          63.   On September 4, 2018, Arcadia acknowledged in a letter to Arista that Arista

alleged that its patent portfolio could prevent Arcadia from commercializing its wheat lines in

the United States.




                                                  13
       Arcadia’s Patent Filings Describe Infringing Activity

       64.    On October 4, 2011, Arcadia filed a provisional patent application, U.S.

Provisional Application No. 61/542,953 (the “’953 Provisional”), naming Ann Slade, Dayna

Loeffler, Aaron Holm and Jessica Mullenberg as inventors.

       65.    On October 12, 2012, Arcadia filed a utility application, U.S. Patent Application

No. 13/633,588 (the “’588 Application”), claiming the benefit of the ’953 Provisional, naming

Ann Slade, Dayna Loeffler, Aaron Holm and Jessica Mullenberg as inventors. On December 3,

2013, Arcadia filed an Information Disclosure Statement in the ‘588 Application in the USPTO

listing, inter alia, the ‘114 Patent, the ‘139 Patent, the ‘087 Patent, and the publication of

Arista’s 13/289,884 Application, which subsequently issued as the ‘533 Patent.

       66.    On August 13, 2015, Arcadia filed U.S. Patent Application No. 14/825,369 (the

“’369 Application”), a continuation of the ’588 Application, naming Ann Slade, Dayna Loeffler,

Aaron Holm and Jessica Mullenberg as inventors.

       67.    On June 6, 2017, Arcadia filed U.S. Patent Application No. 15/615,555 (the “’555

Application”), a continuation of the ’369 Application, naming Ann Slade, Dayna Loeffler, Aaron

Holm and Jessica Mullenberg as inventors.

       68.    On July 13, 2017, Arcadia filed U.S. Patent Application No. 15/649,231 (the

“’231 Application”), a continuation of the ’369 Application, naming Ann Slade, Dayna Loeffler,

Aaron Holm and Jessica Mullenberg as inventors.

       69.    On May 9, 2018, Arcadia filed U.S. Patent Application No. 15/975,410 (the “’410

Application”) (collectively, with the ’953 Provisional, ’588 Application, ’369 Application and

’555 Application, the “Arcadia Applications”), a continuation of the ’369 Application, and

names Ann Slade, Dayna Loeffler, Aaron Holm and Jessica Mullenberg as inventors



                                              14
       70.     Upon information and belief, the Arcadia Applications are based upon the

research of Morell and his colleagues that was disclosed in Arista’s patents.

       71.     In their applications, Arcadia described obtaining pasta wheat grain from double

homozygous wheat plants with (1) a stop mutation in SBEIIa-A and a splice junction mutation in

SBEIIa-B and (2) a stop mutation in SBEIIa-A and a missense mutation in SBEIIa-B that had an

average amylose content of 40-49% w/w.

       72.     In these applications, Arcadia further reported obtaining bread wheat grain from

triple homozygous wheat plants with a stop mutation in SBEIIa-A, SBEIIa-B and SBEIIa-D that

had an amylose content of 50-60% w/w.

       73.     In these applications, Arcadia further reported obtaining bread wheat grain from

quadruple homozygous wheat plants with linked mutations in SBEIIa-A and SBEIIb-A combined

with a stop mutation in each of SBEIIa-B and SBEIIa-D that had an amylose content of 58%

w/w.

       74.     In these applications, Arcadia further reported obtaining bread wheat grain from

quadruple homozygous wheat plants with stop mutations in each of SBEIIa-A and SBEIIa-B

combined with linked mutations in SBEIIa-D and SBEIIb-D that had an amylose content of 38%

w/w.

       75.     In these applications, Arcadia further reported obtaining bread wheat grain from

quadruple homozygous wheat plants with a stop mutation in SBEIIa-A combined with linked

mutations in SBEIIa-B and SBEIIb-B and a stop mutation in SBEIIa-D that had an amylose

content of 38% w/w.

       76.     In these applications, Arcadia further reported obtaining bread wheat grain from a

sextuple homozygous wheat plants with linked mutations in SBEIIa-A and SBEIIb-A combined



                                                15
with linked mutations in SBEIIa-B and SBEIIb-B and linked mutations in SBEIIa-D and SBEIIb-

D that had an amylose content of 25-30% w/w.

       77.     Upon information and belief, Arcadia has continued to prosecute these

applications and seek patents broadly claiming foundational inventions disclosed in the Arista

Patents despite knowing that such patents could not be validly issued.

       78.     For example, on September 13, 2017 Arcadia filed claims in its ‘555 Application

that copied the claims of an Arista Patent, thereby provoking an interference in the USPTO. On

August 14, 2018, the Patent Trial and Appeal Board (“PTAB”) of the USPTO issued a Decision

finding that Arcadia was not entitled to claim the invention that Arcadia claimed in its ’555

Application. As a consequence, the PTAB issued judgement on priority of invention against

Arcadia.

       Arcadia’s Publications Describe Continuing Infringement Despite Arista’s Patents

       79.     Upon information and belief, Arcadia has continued to breed, grow, use and

research the lines of high amylose wheat that were described in the Arcadia Applications with

the intent to develop a commercial product, ignoring Arista’s rights.

       80.     Upon information and belief, at least as early as 2010, Arcadia was growing, and

continues to grow, high amylose wheat in at least California.

       81.     In a paper published on May 14, 2012 in BMC Plant Biology (the "2012 Paper"),

Arcadia employees, including Ann Slade, reported that they had grown and developed wheat

plants having grain with over 30% w/w amylose. Slade et al.: Development of high amylose

wheat through TILLING. BMC Plant Biology 2012 12:69.




                                                16
       82.     Specifically, the Arcadia scientists reported that they obtained pasta wheat grain

from a double homozygous wheat plant with a stop mutation in SBEIIa-A and a splice junction

mutation in SBEIIa-B that had an amylose content of 47% w/w.

       83.     The Arcadia scientists also reported obtaining pasta wheat grain from a double

homozygous wheat plant with a stop mutation in SBEIIa-A and a missense mutation in SBEIIa-B

that had an amylose content of 45.2% w/w.

       84.     The Arcadia scientists further reported obtaining bread wheat grain from a triple

homozygous wheat plant with stop mutations in SBEIIa-A, SBEIIa-B and SBEIIa-D that had an

average amylose content of 55.7% w/w.

       85.     The Arcadia scientists further reported obtaining wheat grain from a triple

homozygous wheat plant with stop mutations in SBEIIa-A, SBEIIa-B and SBEIIa-D that had an

average amylose content of 53.4% w/w.

       86.     According to the 2012 Paper, the wheat plants tested in the 2012 Paper were

grown in Imperial Valley, California.

       87.     According to the 2012 Paper, amylose levels in the durum wheat high amylose

lines in the 2012 Paper were measured in Lincoln, Nebraska.

       88.     Upon information and belief, Arcadia has continued to grow, use and research the

lines of high amylose wheat that were described in the 2012 Paper to develop a commercial

product, ignoring Arista’s rights.

       89.     Upon information and belief, at least as early as 2013 and 2014, Arcadia was

cultivating and growing high amylose wheat in the United States in California and/or Idaho. For

example, Arcadia’s Form 10-K Annual Report for the year ending December 31, 2015 identifies

lines RS14, RS18, RS83, and RS100 providing high levels of resistant starch. Arcadia claimed



                                               17
that “[r]esistant starch wheat flour has been tested in applications in bread . . . and pasta.” A

figure shows bread made with 50% RS bread wheat identified as RS14 CA 2013, RS14, ID

2014, and RS18 CA 2013. The report indicates that Arcadia’s trait evaluation and development

group is based Davis, California, and manages remote field operations in American Falls, Idaho,

and Brawley California, corresponding to the designations CA and ID.

         90.   Upon information and belief, in 2015, Arcadia baked bread products with high

amylose wheat flour derived from its high amylose wheat. Upon further information and belief,

Arcadia had human subjects conduct taste tests on these products baked with high amylose wheat

flour.

         91.   Upon information and belief, Arcadia continued cultivating and growing high

amylose wheat in the United States in 2016. For example, Arcadia’s Form 10-K Annual Report

for the year ending December 31, 2016 continues to describe Arcadia’s bread and past wheat

lines with high levels of amylose, a type of resistant starch. Arcadia stated that “RS wheat flour

is currently being tested in a range of additional bakery, ready-to-eat cereals and pasta products

with industrial partners.” Arcadia continued to state that its controlled growth operations in

Davis, California manages crop pre-breeding programs to develop plant varieties for the

production of commercial products in the Resistant Starch wheat project, and that its trait

evaluation and development group is based in Davis, California and manages remote field

operations in American Falls, Idaho and Brawley, California.

         92.   Arcadia provided its high amylose wheat varieties to either the sponsor and/or

collaborators of a clinical study entitled, “Resistant Starch Wheat for Improved Metabolic

Health: A Proof of Concept Study in Human Subjects.” The protocol of the clinical study was

first submitted on March 10, 2017 to the U.S. National Library of Medicine. The protocol



                                               18
described tests on human subjects ingesting high amylose wheat varieties developed by Arcadia,

with an actual study start date of May 22, 2017 and an estimated primary completion date of

March 2019. Upon information and belief, Arcadia has conducted, or induced the conduct of,

clinical studies using high amylose wheat products. Arcadia was aware of each of the patents-in-

suit prior to providing its high amylose wheat varieties for use in the clinical study.

       93.     Upon information and belief, Arcadia’s cultivation and growth of high-amylose

wheat continued through 2017. For example, Arcadia’s Form 10-Q filing for the quarterly

period ending September 30, 2018, disclosed that the proceeds of a stock offering in June 2018

would be used for purposed including “scale-up of its GoodWheatTM Resistant Starch wheat

production, early commercialization activities, continued research and development activities.”

Arcadia’s Form 10-K Annual Report for the year ending December 31, 2017 continued to state

that Arcadia is “developing a suite of branded, high value, healthy ingredients in wheat. First to

market will be our high fiber Resistant Starch (RS) wheat.” Arcadia claimed that High Fiber

Wheat was at the breeding and introgression stage, one step from product launch on their

timeline. Referring to this product as resistant starch (RS) wheat flour, Arcadia continued to

state that “RS wheat flour has been tested in applications in bread, where loaf quality was

comparable to bread made with conventional wheat flour, and pasta, where it had the highest

consumer preference rankings in tests carried out by a major consumer products company. RS

wheat flour is currently being tested in a range of additional bakery, ready-to-eat cereals and

pasta products with industrial partners. We have many RS wheat lines that are being evaluated

for optimal quality and agronomic characteristics.”

       94.     On March 14, 2018, Arcadia announced that it developed high amylose wheat that

contains up to 94% amylose and announced that it delivers several significant health benefits. It



                                                 19
also announced that it was working with a select number of consumer packaged goods

companies on formulations using high amylose wheat flour.

       95.     On November 7, 2018, Arcadia announced that it completed harvesting and began

test marketing for its high amylose “GoodWheat™” product.

       96.     In a paper published on January 21, 2019 in Food Hydrocolloids (the "2019

Paper"), Arcadia employee Ann Slade reported on several high amylose wheat lines. Li et al.:

Altering starch branching enzymes in wheat generates high-amylose starch with novel molecular

structure and functional properties. Food Hydrocolloids 2019 92:51-59.

       97.     The 2019 Paper states that there is a positive correlation between high amylose

content in starch and lower glycaemic response and the reduction of insulin resistance.

       98.     The 2019 Paper refers to Arcadia’s RS100, RS101, RS134, RS135, RS136,

RS137 and RS140 lines of high amylose wheat. The 2019 Paper disclosed that the wheat tested

had 37%-93% amylose content.

       99.     According to the 2019 Paper, all wheat lines tested were developed by Arcadia

and planted in Idaho and harvested in late 2016. Mature grains were milled into flours at the

California Wheat Commission in Woodland, California.

       Arcadia’s On-Going Marketing of Infringing Products

       100.    On January 20, 2019, Arcadia presented at the Noble Capital Markets 15th Annual

Investor Conference, where it stated that its “GoodWheat™” Portfolio included “Resistant

Starch Wheat Products” and presented “multiple opportunities for revenue capture,” including

selling “GoodWheat™” strains to seed companies, for which Arcadia would collect royalties,

partnering with seed companies to manufacture seed, for which Arcadia would sell to growers,

partnering with farmers to produce specialty grain, for which Arcadia would sell to millers and



                                               20
food companies, selling “GoodWheat™” ingredients to food companies, for which Arcadia

would collect royalties, and selling foods including “GoodWheat™” to consumers, for which the

Arcadia brand would reach consumers.          In the same presentation, Arcadia stated that its

“GoodWheat™” had 94% amylose and that it was focused on scaling production of and testing

the market in bread, pasta and/or food for “GoodWheat™” in 2019.

       101.    On February 7, 2019, Arcadia announced that its “GoodWheat™” platform

encompasses high fiber resistant starch products and that the first sales of “GoodWheat™” are

expected within 12 months of the announcement.

       102.    As of March 21, 2019, Arcadia marketed its “GoodWheat™” product to food

formulators and brand managers as a resistant starch product “which can deliver 3 times the

resistant starch as traditional wheat” and contains “up to 94 percent amylose.”            Arcadia

announced that its “GoodWheat™” portfolio provides “the same baking quality, taste, and

texture as traditional wheat.” Arcadia also stated that a benefit of a diet high in resistant starch

“promotes good health, particularly in the management of gastrointestinal health and obesity-

related health conditions.” A true and correct copy of Arcadia’s advertising is attached as

Exhibit 8.

       103.    On March 27, 2019, Arcadia announced that it launched its “GoodWheat™”

brand of wheat ingredients in the first quarter of 2018, including resistant starch wheat varieties.

Arcadia also reported that its resistant starch wheat lines contain 94% amylose.           Arcadia

purported that higher amylose levels correspond to higher levels of resistant starch, which has

been proven to deliver significant health benefits. Arcadia further stated that it anticipates its

resistant starch wheat to be commercially available in 2019.




                                                21
        104.   Upon information and belief, Arcadia’s “GoodWheat™” is derived from one or

more of, but not limited to, Arcadia’s RS100, RS101 and/or RS140 lines of high amylose wheat,

or a combination thereof.

        105.   Upon information and belief, Arcadia has developed and is continuing to develop

other lines of high amylose wheat that may also be used in its “GoodWheat™” product.

        106.   Upon information and belief, Arcadia’s “GoodWheat™” is its commercial

product designation for wheat having high amylose content.

        107.   Upon information and belief, Arcadia has made including by breeding, growing

and/or milling, used, offered to sell and/or sold, and will continue to make including by breeding,

growing and/or milling, use, offer to sell and/or sell lines including but not limited to its RS100,

RS101 and RS140 lines of high amylose wheat and flour therefrom.

        108.   Upon information and belief, Arcadia has made including by breeding, growing

and/or milling, used, offered to sell and/or sold, and will continue to make including by breeding,

growing and/or milling, use, offer to sell and/or sell other lines of high amylose wheat and flour

therefrom.

        109.   Upon information and belief, Arcadia’s making including by breeding, growing

and/or milling, using, offering to sell and/or selling high amylose wheat and flour, including but

not limited to its RS100, RS101 and RS140 lines, infringe one or more claims of the patents-in-

suit.

        110.   Upon information and belief, Arcadia’s making including by breeding, growing

and/or milling, using, offering to sell and/or selling other lines of high amylose wheat and flour

infringe one or more claims of the patents-in-suit.




                                                22
       111.    Upon information and belief, Arcadia’s infringing research allowed Arcadia to

develop a commercial product and enter the market for high amylose wheat products years

sooner than had it not infringed the Arista Patents.

       112.    Plaintiffs have been financially harmed by Arcadia’s infringing research and

market preparation at least because, upon information and belief, Arcadia has substantially

reduced the lead time to bring its high amylose wheat products to the market. Had it not been

conducting its infringing research and development, Arcadia would not have been able to

develop, market and advertise its product.

       113.    Despite its knowledge of the patents-in-suit, Arcadia has continued to develop,

make including by breeding, growing and/or milling, use, advertise, offer to sell and/or sell high

amylose wheat and/or products derived therefrom.

       Arcadia’s Infringement of the ’114 Patent

       114.    Representative Claim 1 of the ’114 Patent recites:

       A wheat plant comprising a null allele of a gene on a long arm of chromosome 2
       encoding wheat starch branching enzyme IIb (BEIIb), in combination with one or
       more null alleles of genes which encode starch branching enzyme IIa (BEIIa),
       granule bound starch synthase (GBSS), starch synthase II (SSII) or starch
       branching enzyme I (BEI).

       115.    Upon information and belief, at least Arcadia’s RS100 and RS140 lines of

high amylose wheat described in the 2019 Paper infringe claim 1 of the ’114 Patent

because they are wheat plants that have a null allele stop mutation and/or splice junction

mutation on a long arm of chromosome 2 encoding wheat starch branching enzyme IIb,

in combination with one or more null alleles of genes which encode wheat starch

branching enzyme IIb. For example, the 2019 Paper, in Figure 2(A) in conjunction with

section 3.2.1, discloses that RS100 has stop or splice junction null mutations in each



                                                 23
SBEIIb and SBEIIa gene. RS140 is described as having stop or splice junction null

mutations in SBEIIb genes of two genomes and stop or splice junction mutations SBEIIa.

       116.    Upon information and belief, for at least the same reasons as in Paragraph

115, at least Arcadia’s RS100 and RS140 lines of high amylose wheat infringe claims 2-9

of the ’114 Patent.

       117.    Upon information and belief, Arcadia has developed and is developing

other lines of wheat that infringe claims 1-9 of the ’114 Patent.

       Arcadia’s Infringement of the ’139 Patent

       118.    Representative Claim 1 of the ’139 Patent recites:

       A method for decreasing pH of bowel contents, increasing total short chain fatty
       acid (SCFA) concentration in the bowel contents, increasing total SCFA amount
       in the bowel contents, increasing concentration of one SCFA in the bowel
       contents or increasing the amount of one SCFA in the bowel contents in a
       mammalian animal, comprising the step of feeding the animal an effective amount
       of an altered wheat starch in the form of grain of a wheat plant, or flour or
       wholemeal obtained by processing the grain, wherein the proportion of amylose in
       the starch of the grain, flour or wholemeal is at least 40% and wherein said grain
       comprises
           (i) a reduced level of SBEIIa enzyme activity relative to wild-type grain,
                flour or wholemeal or a reduced level of SBEIIa protein relative to wild-
                type grain, flour or wholemeal; and
           (ii) amylopectin with a proportion of 4-12 dp chain length fraction of 49.99%
                or less, as measured by fluorophore-assisted carbohydrate electrophoresis
                after isoamylase debranching of the amylopectin.

       119.    Upon information and belief, Arcadia’s high amylose wheat lines,

including at least the RS100 and RS140 lines of high amylose wheat, and the grain, flour

and/or wholemeal derived from any of those wheat lines, infringe claim 1 of the ’139

Patent because, once ingested, help promote the decrease of the pH of bowel contents

and/or increase short chain fatty acid (SCFA) concentration and total SCFA amounts in

the bowel; the grain, flour and/or wholemeal derived from any of those wheat lines have



                                                 24
93.3% and 85.0 % amylose, respectively; have genes that encode for a reduced level of

SBEIIa enzyme activity relative to wild-type wheat; and have amylopectin with a

proportion of 4-12 dp chain length fraction of 49.99% or less compared to wild-type

wheat.

         120.   Upon information and belief, for at least the same reasons as in Paragraph

119, Arcadia’s high amylose wheat lines, including at least the RS100 and RS140 lines of

high amylose wheat, infringe claims 2-5, 7-21 and 23-34 of the ’139 Patent.

         121.   Upon further information and belief, Arcadia has knowingly induced

infringement of the ’139 Patent with the specific intent to do so by developing, promoting

and encouraging the use of its wheat lines and will continue to develop, promote and

encourage the use of its wheat lines, including at least lines RS100 and RS140, and

grain, flour, and/or wholemeal derived from any of those wheat lines, with a proportion

of amylose of at least 40%, to be used as food for feeding mammals, which includes the

human beings who are participating in clinical studies of the effect of ingesting such

wheat product, to decrease the pH of bowel contents or SCFA concentration and total

SCFA amounts, to thereby infringe at least claims 1-5, 7-21 and 23-34 of the ’139 Patent.

         122.   Upon information and belief, Arcadia has developed and is developing

other lines of wheat that infringe at least claims 1-5 and 7-34 of the ’139 Patent.

         123.   Upon further information and belief, Arcadia has knowingly induced

infringement of the ’139 Patent with the specific intent to do so by developing, promoting

and encouraging the use of other wheat lines and continuing to develop, promote and

encourage the use of other wheat lines, the grain, flour, and/or wholemeal derived from

such wheat, with a proportion of amylose of at least 40%, to be used as food for feeding



                                                25
mammals, which includes the human beings who are participating in including clinical

studies of the effect of ingesting such wheat product, to decrease the pH of bowel

contents or increase SCFA concentration and total SCFA amounts, to thereby infringe at

least claims 1-5 and 7-34 of the ’139 Patent.

       Arcadia’s Infringement of the ’087 Patent

       124.    Representative Claim 1 of the ’087 Patent recites:

       Wheat grain comprising starch and null mutations of two or three SBEIIa genes,
       wherein the proportion of amylose in the starch of the grain is at least 30% (w/w)
       as determined by an iodometric method.

       125.    Upon information and belief, at least Arcadia’s RS100 and RS140 lines of

high amylose wheat infringe claim 1 of the ’087 Patent because they produce wheat grain

with genes that encode for starch and stop mutations and/or splice junction mutation of

two or three SBEIIa genes and have proportions of 93.3% and 85.0% amylose,

respectively, as determined by an iodometric method.

       126.    Upon information and belief, for at least the same reasons as in Paragraph

125, at least Arcadia’s RS100 and RS140 lines of high amylose wheat infringe claims 2-

25 and 27-34 of the ’087 Patent.

       127.    Upon information and belief, Arcadia has developed and is developing

other lines of wheat that infringe claims 1-25 and 27-34 of the ’087 Patent.

       Arcadia’s Infringement of the ’262 Patent

       128.    Representative Claim 1 of the ’262 Patent recites:

       A process for producing a food or beverage, comprising the steps of obtaining
       wheat grain having a proportion of amylose in its starch of at least 40% (w/w), at
       least 1% of the starch being resistant starch, and a reduced level of starch
       branching enzyme IIa (SBEIIa) relative to wild-type wheat grain, optionally
       processing the grain to produce flour, wholemeal, semolina or starch, and mixing



                                                26
       the grain, flour, wholemeal, semolina or starch with another ingredient, thereby
       producing the food or beverage.

       129.    Upon information and belief, Arcadia infringes claim 1 of the ’262 Patent

because it has produced food with at least its RS100 line of high amylose wheat, the

RS100 line having an amylose proportion of 93.3%, a resistant starch percentage of

greater than 1% and a reduced level of SBEIIa relative to wild-type grain. Additionally,

Arcadia, upon information and belief, has produced starch, bread and pasta from high

amylose wheat grain.

       130.    Upon information and belief, for at least the same reasons as in Paragraph

129, at least Arcadia’s RS100 line of high amylose wheat infringes at least claims 2-11

and 15 of the ’262 Patent.

       131.    Upon information and belief, Arcadia has developed and is developing

other lines of wheat that, when used for food production, infringe at least claims 1-11 and

15 of the ’262 Patent.

       Arcadia’s Infringement of the ’533 Patent

       132.    Representative Claim 1 of the ’533 Patent recites:

       Wheat grain (Triticum aestivum) comprising an embryo, an endosperm, starch and
       a reduced level or activity of total SBEII protein, wherein the embryo comprises a
       loss of function mutation in alleles of endogenous genes of SBEIIa-A, SBEIIa-B,
       SBEIIa-D, SBEIIb-A, SBEIIb-B or SBEIIb-D, such that the level or activity of
       total SBEII protein in the grain is between 2% and 30% of the level or activity of
       total SBEII protein in a wild-type wheat grain, wherein
           i) said alleles include 2, 4 or 6 SBEIIb alleles which are null alleles and 5 or
                6 SBEIIa alleles which each comprise a loss of function mutation, wherein
                at least one of the 5 or 6 SBEIIa alleles which comprises a loss of function
                mutation comprises a loss of function point mutation;
           ii) the grain has a germination rate of between about 70% and about 100%
                relative to the germination rate of a wild-type grain, and
           iii) the starch of the grain has an amylose content of at least 50% (w/w) as
                determined by an iodometric method.



                                                27
       133.    Upon information and belief, Arcadia infringes claim 1 of the ’533 Patent

because it is developing at least its RS140 line of high amylose wheat having genes that

encode for a reduced level or activity of SBEII protein, having stop mutations and/or

splice junction mutations in alleles of endogenous genes of SBEIIa-A, SBEIIa-B, SBEIIa-

D, SBEIIb-B, and SBEIIa-D, with the grain of the line having between 2% and 30% of

the level or activity of total SBEII protein in a wild-type wheat grain, 2, or 4 SBEIIb

alleles that are null alleles, 5 or 6 SBEIIa alleles that compromise a loss of function

mutation, where at least one of the 5 or 6 of the SBEIIa alleles that comprise a loss of

function mutation comprises a point mutation, and the grain of the line having a

germination rate between about 70% and about 100% relative to the germination rate of a

wild-type grain, and the starch of the grain having an amylose content of about 85.0%.

       134.    Upon information and belief, for at least the same reasons as in Paragraph

133, at least Arcadia’s RS140 line of high amylose wheat infringes at least claims 2-17

and 23-30 of the ’533 Patent.

       135.    Upon information and belief, Arcadia has developed and is developing

other lines of wheat that infringe at least claims 1-17 and 23-30 of the ’533 Patent.

       Arcadia’s Infringement of the ’413 Patent

       136.    Representative Claim 1 of the ’413 Patent recites:

               A process for producing a food ingredient or a drink ingredient comprising
               a step of processing wheat grain, wherein the wheat grain comprises an
               embryo, an endosperm, starch and a reduced level or activity of total
               SBEII protein, wherein the embryo comprises a loss of function mutation
               in alleles of endogenous genes of SBEIIa-A, SBEIIa-B, and SBEIIa-D,
               such that the level or activity of total SBEII protein in the grain is 2% to
               30% of the level or activity of total SBEII protein in a wild-type wheat
               grain, wherein
                   i) said alleles include 5 or 6 SBEIIa alleles which each comprise a
                       loss of function mutation, wherein at least one of the 5 or 6 SBEIIa

                                                28
                        alleles which comprise a loss of function mutation comprises a loss
                        of function point mutation,
                   ii) the wheat grain has a germination rate of between about 70% and
                        about 100% relative to the germination rate of a wild-type grain,
                        and
                   iii) the starch of the wheat grain has an amylose content of at least
                        60% (w/w) as determined by an iodometric method,
               thereby producing the food or drink ingredient.

       137.    Upon information and belief, Arcadia infringes claim 1 of the ’413 Patent

because it has produced food or drink ingredients by processing high amylose wheat

grain from at least its RS101 and RS140 lines. The RS101 and RS140 lines have genes

that encode for a reduced level or activity of total SBEII protein at 2 to 30% of the level

of activity of total SBEIIa in a wild-type grain; the RS101 and RS140 lines have stop

mutations and/or splice junction mutations in alleles of endogenous genes of SBEIIa-A,

SBEIIa-B, SBEIIa-D, SBEIIb-B, and/or SBEIIa-D, with 5 or 6 SBEIIa alleles that have a

loss of function mutation, where at least one of the 5 or 6 of the SBEIIa alleles that

comprise a loss of function point mutation comprises a loss of function point mutation;

and, the grain of the lines having a germination rate between about 70% and about 100%

relative to the germination rate of a wild-type grain, and the starch of the grain of the

lines has an amylose content of about 84.9% and 85.0%, respectively.

       138.    Upon information and belief, for at least the same reasons as in Paragraph

137, Arcadia’s high amylose wheat lines, including at least the RS101 and RS140 lines of

high amylose wheat, when processed into a food or drink ingredient, infringe claims 2-9

and 11-19 of the ’413 Patent.

       139.    Upon further information and belief, Arcadia has knowingly induced

infringement of the ’413 Patent with the specific intent to do so by developing,

promoting and encouraging the use of its wheat grain and continuing to develop, promote

                                                29
and encourage the use of its wheat grain obtained from at least lines RS101 and RS140,

by inducing food manufacturers and/or millers to process wheat grain into a food or drink

ingredient, wherein the wheat grain have genes that encode for a reduced level or activity

of total SBEII protein at 2 to 30% of the level of activity of total SBEIIa in a wild-type

grain; have stop mutations and/or splice junction mutations in alleles of endogenous

genes of SBEIIa-A, SBEIIa-B, SBEIIa-D, SBEIIb-B, and/or SBEIIa-D, with 5 or 6 SBEIIa

alleles that have a loss of function mutation, where at least one of the 5 or 6 of the SBEIIa

alleles that comprise a loss of function point mutation comprises a loss of function point

mutation; and, the grain of the lines having a germination rate between about 70% and

about 100% relative to the germination rate of a wild-type grain, and the starch of the

grain of the RS100 and RS140 have amylose contents of about 84.9% and 85.0%,

respectively, to thereby infringe at least claims 1-9 and 11-19 of the ’413 Patent.

       140.    Upon information and belief, Arcadia has developed and is developing

other lines of wheat that it has processed into a food or drink ingredient wherein the

wheat grain derived from those wheat lines have genes that encode for a reduced level or

activity of total SBEII protein at 2 to 30% of the level of activity of total SBEIIa in a

wild-type grain; have stop mutations and/or splice junction mutations in alleles of

endogenous genes of SBEIIa-A, SBEIIa-B, SBEIIa-D, SBEIIb-B, and/or SBEIIa-D, with 5

or 6 SBEIIa alleles that have a loss of function mutation, where at least one of the 5 or 6

of the SBEIIa alleles that comprise a loss of function point mutation comprises a loss of

function point mutation; and, the grain of the lines having a germination rate between

about 70% and about 100% relative to the germination rate of a wild-type grain, and the




                                                 30
starch of the grain of the lines have an amylose content of at least 60% w/w, to thereby

infringe at least claims 1-9 and 11-19 of the ’413 Patent.

       141.    Upon     information    and   belief,   Arcadia   has   knowingly     induced

infringement of the ’413 Patent with the specific intent to do so by developing and

promoting and continuing to develop and promote other lines of wheat by inducing food

manufacturers and/or millers to process the wheat grain into a food or drink ingredient

wherein the wheat grain derived from those wheat lines have genes that encode for a

reduced level or activity of total SBEII protein at 2 to 30% of the level of activity of total

SBEIIa in a wild-type grain; have stop mutations and/or splice junction mutations in

alleles of endogenous genes of SBEIIa-A, SBEIIa-B, SBEIIa-D, SBEIIb-B, and/or SBEIIa-

D, with 5 or 6 SBEIIa alleles that have a loss of function mutation, where at least one of

the 5 or 6 of the SBEIIa alleles that comprise a loss of function point mutation comprises

a loss of function point mutation; and, the grain of the lines having a germination rate

between about 70% and about 100% relative to the germination rate of a wild-type grain,

and the starch of the grain of the lines have an amylose content of at least 60% w/w to

thereby infringe at least claims 1-9 and 11-19 of the ’413 Patent.

       142.    Upon     information    and   belief,   Arcadia   has   knowingly induced

infringement of claim 10 of the ’413 Patent with the specific intent to do so by

developing, promoting and encouraging the use of its wheat lines and will continue to

develop, promote and encourage the use of its wheat lines, including at least lines RS101

and RS140, and grain, flour, and/or wholemeal derived from any of those wheat lines, by

providing a subject with a food product that has been processed from this wheat grain,

flour, and/or wholemeal, including human beings who are participating in clinical studies



                                                 31
of the effect of ingesting such wheat products, that once ingested, help improve one or

more parameters of metabolic heath, bowel health and/or cardiovascular health and/or

prevent or reduce the severity or incidence of metabolic disease, bowel disease or

cardiovascular disease.

        143.    Upon      information   and   belief,   Arcadia   has   knowingly    induced

infringement of the ’413 Patent with specific intent to do so by developing, promoting

and encouraging the use of other wheat lines and continuing to develop, promote and

encourage the use of other wheat lines, the grain, flour, and/or wholemeal derived from

such wheat, by providing a subject with a food product that has been processed from this

wheat grain, flour, and/or wholemeal, including human beings who are participating in

clinical studies of the effect of ingesting such wheat products, that once ingested, help

improve one or more parameters of metabolic heath, bowel health and/or cardiovascular

health and/or prevent or reduce the severity or incidence of metabolic disease, bowel

disease or cardiovascular disease.

                CLAIM I: INFRINGEMENT OF U.S. PATENT NO. 7,667,114

        144.    Plaintiffs restate and incorporate by reference each of its allegations in Paragraphs

1-143 as if fully set forth herein.

        145.    Upon information and belief, Arcadia infringes claims 1-9 of the ’114 Patent, both

literally and/or under the doctrine of equivalents.

        146.    Upon information and belief, Arcadia has directly infringed the ’114 Patent, both

literally and/or under the doctrine of equivalents, through its development, making including by

breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat.

Upon further information and belief, Arcadia will continue to infringe the ’114 Patent by



                                                  32
continuing to develop, make including by breeding, growing and/or milling, use, offer to sell

and/or sell high amylose wheat.

        147.    From at least as early as December 3, 2013, and no later than the service of this

Complaint, Arcadia has been on notice of infringement of the ’114 Patent, and its infringement

has been and continues to be willful and egregious, entitling Plaintiffs to enhanced damages in

accordance with 35 U.S.C. § 284.

        148.    Upon information and belief, Arcadia has infringed the ’114 Patent with

knowledge of and/or willful blindness to the fact that Arcadia’s development, making including

by breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat

infringes the ’114 Patent; has disregarded an objectively high likelihood of infringement of the

’114 Patent; and has acted, continues to act, willfully, wantonly, and in deliberate disregard for

Plaintiffs’ rights.

        149.    As the direct and proximate result of Arcadia’s conduct, Plaintiffs have suffered,

and if Arcadia’s conduct is not stopped, will continue to suffer severe harm, irreparable injury,

and significant damages, in an amount to be proven at trial. Because Plaintiffs’ remedy at law is

inadequate, Plaintiffs seek, in addition to damages, injunctive relief.

        150.    Plaintiffs are entitled to injunctive relief and to damages of no less than a

reasonable royalty in accordance with 35 U.S.C. §§ 271, 281, 283 and 284.

        151.    Arcadia’s conduct, including its infringement of the ’114 Patent, is exceptional

and entitles Plaintiffs to attorney’s fees and costs under 35 U.S.C. § 285.

                CLAIM II: INFRINGEMENT OF U.S. PATENT NO. 7,700,139

        152.    Plaintiffs restate and incorporate by reference each of its allegations in Paragraphs

1-151 as if fully set forth herein.



                                                 33
        153.    Upon information and belief, Arcadia infringes at least claims 1-5 and 7-34 of the

’139 Patent, both literally and/or under the doctrine of equivalents.

        154.    Upon information and belief, Arcadia has directly infringed the ’139 Patent, both

literally and/or under the doctrine of equivalents, through its development, making including by

breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat.

Upon further information and belief, Arcadia will continue to infringe the ’139 Patent by

continuing to develop, make including by breeding, growing and/or milling, use, offer to sell

and/or sell high amylose wheat.

        155.    From at least as early as December 3, 2013, and no later than the service of this

Complaint, Arcadia has been on notice of infringement of the ’139 Patent, and its infringement

has been and continues to be willful and egregious, entitling Plaintiffs to enhanced damages in

accordance with 35 U.S.C. § 284.

        156.    Upon information and belief, Arcadia has infringed the ’139 Patent with

knowledge of and/or willful blindness to the fact that Arcadia’s development, making including

by breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat

infringes the ’139 Patent; has disregarded an objectively high likelihood of infringement of the

’139 Patent; and has acted, continues to act, willfully, wantonly, and in deliberate disregard for

Plaintiffs’ rights.

        157.    Upon information and belief, Arcadia has induced the infringement of the ’139

Patent by conducting taste tests and clinical studies with products derived from high amylose

wheat flour.




                                                 34
        158.    Upon information and belief, Arcadia will continue to induce infringement of the

’139 Patent by engaging in further taste tests and clinical studies with products derived from high

amylose wheat flour.

        159.    As the direct and proximate result of Arcadia’s conduct, Plaintiffs have suffered,

and if Arcadia’s conduct is not stopped, will continue to suffer severe harm, irreparable injury,

and significant damages, in an amount to be proven at trial. Because Plaintiffs’ remedy at law is

inadequate, Plaintiffs seek, in addition to damages, injunctive relief.

        160.    Plaintiffs are entitled to injunctive relief and to damages of no less than a

reasonable royalty in accordance with 35 U.S.C. §§ 271, 281, 283 and 284.

        161.    Arcadia’s conduct, including its infringement of the ’139 Patent, is exceptional

and entitles Plaintiffs to attorney’s fees and costs under 35 U.S.C. § 285.

               CLAIM III: INFRINGEMENT OF U.S. PATENT NO. 8,115,087

        162.    Plaintiffs restate and incorporate by reference each of its allegations in Paragraphs

1-161 as if fully set forth herein.

        163.    Upon information and belief, Arcadia infringes claims 1-34 of the ’087 Patent,

both literally and/or under the doctrine of equivalents.

        164.    Upon information and belief, Arcadia has directly infringed the ’087 Patent, both

literally and/or under the doctrine of equivalents, through its development, making including by

breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat.

Upon further information and belief, Arcadia will continue to infringe the ’087 Patent by

continuing to develop, make including by breeding, growing and/or milling, use, offer to sell

and/or sell high amylose wheat.




                                                 35
        165.    From at least as early as December 3, 2013, and no later than the service of this

Complaint, Arcadia has been on notice of infringement of the ’087 Patent, and its infringement

has been and continues to be willful and egregious, entitling Plaintiffs to enhanced damages in

accordance with 35 U.S.C. § 284.

        166.    Upon information and belief, Arcadia has infringed the ’087 Patent with

knowledge of and/or willful blindness to the fact that Arcadia’s development, making including

by breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat

infringes the ’087 Patent; has disregarded an objectively high likelihood of infringement of the

’087 Patent; and has acted, continues to act, willfully, wantonly, and in deliberate disregard for

Plaintiffs’ rights.

        167.    As the direct and proximate result of Arcadia’s conduct, Plaintiffs have suffered,

and if Arcadia’s conduct is not stopped, will continue to suffer severe harm, irreparable injury,

and significant damages, in an amount to be proven at trial. Because Plaintiffs’ remedy at law is

inadequate, Plaintiffs seek, in addition to damages, injunctive relief.

        168.    Plaintiffs are entitled to injunctive relief and to damages of no less than a

reasonable royalty in accordance with 35 U.S.C. §§ 271, 281, 283 and 284.

        169.    Arcadia’s conduct, including its infringement of the ’087 Patent, is exceptional

and entitles Plaintiffs to attorney’s fees and costs under 35 U.S.C. § 285.

               CLAIM IV: INFRINGEMENT OF U.S. PATENT NO. 8,501,262

        170.    Plaintiffs restate and incorporate by reference each of its allegations in Paragraphs

1-169 as if fully set forth herein.

        171.    Upon information and belief, Arcadia infringes at least claims 1-11 and 15 of the

’262 Patent, both literally and/or under the doctrine of equivalents.



                                                 36
        172.    Upon information and belief, Arcadia has directly infringed the ’262 Patent, both

literally and/or under the doctrine of equivalents, through its development, making including by

breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat.

Upon further information and belief, Arcadia will continue to infringe the ’262 Patent by

continuing to develop, make including by breeding, growing and/or milling, use, offer to sell

and/or sell high amylose wheat.

        173.    From at least as early as October 6, 2016, and no later than the service of this

Complaint, Arcadia has been on notice of infringement of the ’262 Patent, and its infringement

has been and continues to be willful and egregious, entitling Plaintiffs to enhanced damages in

accordance with 35 U.S.C. § 284.

        174.    Upon information and belief, Arcadia has infringed the ’262 Patent with

knowledge of and/or willful blindness to the fact that Arcadia’s development, making including

by breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat

infringes the ’262 Patent; has disregarded an objectively high likelihood of infringement of the

’262 Patent; and has acted, continues to act, willfully, wantonly, and in deliberate disregard for

Plaintiffs’ rights.

        175.    As the direct and proximate result of Arcadia’s conduct, Plaintiffs have suffered,

and if Arcadia’s conduct is not stopped, will continue to suffer severe harm, irreparable injury,

and significant damages, in an amount to be proven at trial. Because Plaintiffs’ remedy at law is

inadequate, Plaintiffs seek, in addition to damages, injunctive relief.

        176.    Plaintiffs are entitled to injunctive relief and to damages of no less than a

reasonable royalty in accordance with 35 U.S.C. §§ 271, 281, 283 and 284.




                                                 37
        177.    Arcadia’s conduct, including its infringement of the ’262 Patent, is exceptional

and entitles Plaintiffs to attorney’s fees and costs under 35 U.S.C. § 285.

               CLAIM V: INFRINGEMENT OF U.S. PATENT NO. 9,060,533

        178.    Plaintiffs restate and incorporate by reference each of its allegations in Paragraphs

1-177 as if fully set forth herein.

        179.    Upon information and belief, Arcadia infringes at least claims 1-17 and 23-30 of

the ’533 Patent, both literally and/or under the doctrine of equivalents.

        180.    Upon information and belief, Arcadia has directly infringed the ’533 Patent, both

literally and/or under the doctrine of equivalents, through its development, making including by

breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat.

Upon further information and belief, Arcadia will continue to infringe the ’533 Patent by

continuing to develop, make including by breeding, growing and/or milling, use, offer to sell

and/or sell high amylose wheat.

        181.    From at least as early as May 10, 2012, and no later than the service of this

Complaint, Arcadia has been on notice of the application that issued as the ‘533 Patent and has

been on notice of its infringement of the ’533 Patent from at least June 23, 2015, and its

infringement has been and continues to be willful and egregious, entitling Plaintiffs to enhanced

damages in accordance with 35 U.S.C. § 284.

        182.    Upon information and belief, Arcadia has infringed the ’533 Patent with

knowledge of and/or willful blindness to the fact that Arcadia’s development, making including

by breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat

infringes the ’533 Patent; has disregarded an objectively high likelihood of infringement of the




                                                 38
’533 Patent; and has acted, continues to act, willfully, wantonly, and in deliberate disregard for

Plaintiffs’ rights.

        183.    As the direct and proximate result of Arcadia’s conduct, Plaintiffs have suffered,

and if Arcadia’s conduct is not stopped, will continue to suffer severe harm, irreparable injury,

and significant damages, in an amount to be proven at trial. Because Plaintiffs’ remedy at law is

inadequate, Plaintiffs seek, in addition to damages, injunctive relief.

        184.    Plaintiffs are entitled to injunctive relief and to damages of no less than a

reasonable royalty in accordance with 35 U.S.C. §§ 271, 281, 283 and 284.

        185.    Arcadia’s conduct, including its infringement of the ’533 Patent, is exceptional

and entitles Plaintiffs to attorney’s fees and costs under 35 U.S.C. § 285.

               CLAIM VI: INFRINGEMENT OF U.S. PATENT NO. 9,585,413

        186.    Plaintiffs restate and incorporate by reference each of its allegations in Paragraphs

1-185 as if fully set forth herein.

        187.    Upon information and belief, Arcadia infringes at least claims 1-9 and 11-19 of

the ’413 Patent, both literally and/or under the doctrine of equivalents.

        188.    Upon information and belief, Arcadia has directly infringed the ’413 Patent, both

literally and/or under the doctrine of equivalents, through its development, making including by

breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat.

Upon further information and belief, Arcadia will continue to infringe the ’413 Patent by

continuing to develop, make including by breeding, growing and/or milling, use, offer to sell

and/or sell high amylose wheat.

        189.    From at least as early as February 13, 2014, and no later than the service of this

Complaint, Arcadia has been on notice of the application which issued as the ‘413 Patent and has



                                                 39
been on notice of its infringement of the ’413 Patent from at least March 7, 2017, and its

infringement has been and continues to be willful and egregious, entitling Plaintiffs to enhanced

damages in accordance with 35 U.S.C. § 284.

        190.    Upon information and belief, Arcadia has infringed the ’413 Patent with

knowledge of and/or willful blindness to the fact that Arcadia’s development, making including

by breeding, growing and/or milling, using, offering to sell and/or selling of high amylose wheat

infringes the ’413 Patent; has disregarded an objectively high likelihood of infringement of the

’413 Patent; and has acted, continues to act, willfully, wantonly, and in deliberate disregard for

Plaintiffs’ rights.

        191.    Upon information and belief, Arcadia has induced the infringement of the ’413

Patent by conducting taste tests and clinical studies with products derived from high amylose

wheat flour.

        192.    Upon information and belief, Arcadia will continue to induce infringement of the

’413 Patent by engaging in further taste tests and clinical studies with products derived from high

amylose wheat flour.

        193.    As the direct and proximate result of Arcadia’s conduct, Plaintiffs have suffered,

and if Arcadia’s conduct is not stopped, will continue to suffer severe harm, irreparable injury,

and significant damages, in an amount to be proven at trial. Because Plaintiffs’ remedy at law is

inadequate, Plaintiffs seek, in addition to damages, injunctive relief.

        194.    Plaintiffs are entitled to injunctive relief and to damages of no less than a

reasonable royalty in accordance with 35 U.S.C. §§ 271, 281, 283 and 284.

        195.    Arcadia’s conduct, including its infringement of the ’413 Patent, is exceptional

and entitles Plaintiffs to attorney’s fees and costs under 35 U.S.C. § 285.



                                                 40
                            PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully pray for entry of judgment as follows:

a) That Arcadia has infringed one or more claims of the patents-in-suit, and a

   declaration that any future acts within the scope of one or more claims of the patents-

   in-suit would be infringing;

b) That Arcadia has induced infringement of one or more claims of the patents-in-suit,

   and a declaration that any future acts within the scope of one or more claims of the

   patents-in-suit would be infringing;

c) That Plaintiffs recover all damages to which they are entitled under 35 U.S.C. § 284,

   including damages for research use and damages for Arcadia’s unauthorized use of

   Plaintiffs’ patents and technology that have allowed Arcadia to develop a commercial

   product and enter the market years sooner than if it had not infringed the Arista

   Patents, but in no event less than a reasonable royalty;

d) That Arcadia be preliminarily and permanently enjoined from further infringing the

   patents-in-suit;

e) That Plaintiffs, as the prevailing party, shall recover from Arcadia all taxable costs of

   court;

f) That Plaintiffs shall recover from Arcadia all pre- and post-judgment interest on the

   damages award, calculated at the highest interest rates allowed by law;

g) That Arcadia’s conduct was willful and that Plaintiffs should therefore recover treble

   damages, including attorney’s fees, expenses, and costs incurred in this action, and an

   increase in the damage award pursuant to 35 U.S.C. § 284;




                                          41
       h) That this case is exceptional and that Plaintiffs shall therefore recover their attorney’s

           fees and other recoverable expenses, under 35 U.S.C. § 285; and

       i) That Plaintiffs shall recover from Arcadia such other and further relief as the Court

           deems appropriate.

                                          JURY DEMAND

       Plaintiffs request a trial by jury as to all issues triable herein.



Dated: April 1, 2019                            /s/ Geoffrey G. Grivner
                                                Geoffrey G. Grivner (#4711)
                                                BUCHANAN, INGERSOLL & ROONEY P.C.
                                                919 North Market Street, Suite 990
                                                Wilmington, Delaware 19801
                                                Tel: (305) 552-4200
                                                Fax.: (302) 552-4295
                                                Email: geoffrey.grivner@bipc.com

                                                Norman H. Zivin (to be admitted pro hac vice)
                                                Tonia A. Sayour (to be admitted pro hac vice)
                                                Gary J. Gershik (to be admitted pro hac vice)
                                                Matthew M. Wilk (to be admitted pro hac vice)
                                                COOPER & DUNHAM LLP
                                                30 Rockefeller Plaza
                                                New York, New York 10112
                                                Tel.: (212) 278-0400
                                                Fax: (212) 391-0525
                                                Email: nzivin@cooperdunham.com
                                                        tsayour@cooperdunham.com
                                                        ggershik@cooperdunham.com
                                                        mwilk@cooperdunham.com




                                                   42
Christopher L. North, Ph.D.
(to be admitted pro hac vice)
Todd R. Walters (to be admitted pro hac vice)
Michael V. O’Shaughnessy
(to be admitted pro hac vice)
BUCHANAN, INGERSOLL & ROONEY P.C.
1737 King Street, Suite 500
Alexandria, Virginia 22314
Tel.: (703) 836-6620
Fax: (703) 836-2021
Email: christopher.north@bipc.com
        todd.walters@bipc.com
        michael.oshaughnessy@bipc.com

Attorneys for Plaintiffs




  43
